Citation Nr: 0732420	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  02-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include arteriosclerotic heart disease, claimed as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to an effective date earlier than March 8, 
2002 for an award of special monthly compensation based on 
the need for the regular aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August and September 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, as well as from a June 2006 
decision by the Appeals Management Center in Washington, D.C.

This case was previously before the Board in August 2005 and 
December 2006, on which occasions it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.

Upon review of this case, it would appear that the appellant 
(on behalf of the veteran) seeks entitlement to service 
connection for chronic muscle damage to the mouth and tongue 
as a result of medication provided by VA medical personnel 
for treatment of the veteran's service-connected 
schizophrenia, as well as for a loss of peripheral vision.  
Inasmuch as those issues have not been developed or certified 
for appellate review, they are not for consideration at this 
time.  They are, however, being referred to the RO for 
clarification, and if necessary, appropriate action.

The veteran testified in July 2004 before an acting Veterans 
Law Judge who is no longer employed at the Board.  In May 
2007, he testified again before the undersigned Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002) and who 
will render a decision in this case.  A copy of the hearing 
transcript issued following the hearing is of record.

The Board observes that, over the course of this appeal, the 
appellant has, on occasion, argued that a July 1973 rating 
decision was clearly and unmistakably erroneous, in that such 
decision failed to consider whether the veteran was, in fact, 
entitled to special monthly compensation based on the need 
for the regular aid and attendance of another person.  
However, during the course of a videoconference hearing 
before the undersigned Veterans Law Judge in May 2007, the 
appellant and her accredited representative specifically 
withdrew from consideration the issue of clear and 
unmistakable error in that rating decision.  Accordingly, the 
Board will address the issue of an effective date earlier 
than March 8, 2002 for an award of special monthly 
compensation based on the need for the regular aid and 
attendance of another person without consideration of the 
issue of clear and unmistakable error in the aforementioned 
July 1973 rating decision.


FINDINGS OF FACT

1.  Heart disease, to include arteriosclerotic heart disease, 
is not shown to have been present in service, or for many 
years thereafter, nor is it causally related to a service-
connected disability or disabilities, to include diabetes 
mellitus.

2.  Hypertension is not shown to have been present in 
service, or for many years thereafter, nor is it causally 
related to a service-connected disability or disabilities, to 
include diabetes mellitus.

3.  In a rating decision of July 1973, from which no appeal 
was taken, the RO granted a 100 percent evaluation for 
paranoid schizophrenic reaction, effective from February 27, 
1973.  In that same rating decision, the veteran was 
additionally judged incompetent from February 27, 1973.

4.  The appellant's original claim for special monthly 
compensation based on the need for the regular aid and 
attendance of another person was received no earlier than 
March 8, 2002.


CONCLUSIONS OF LAW

1.  A heart disorder, to include arteriosclerotic heart 
disease, was not incurred in or aggravated by active military 
service, nor may such a disability be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A heart disorder, to include arteriosclerotic heart 
disease, is not proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

3.  Hypertension was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Hypertension is not proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

5.  An effective date earlier than March 8, 2002 for an award 
of special monthly compensation based on the need for the 
regular aid and attendance of another person is not 
warranted.  38 U.S.C.A. §§ 1114(l), 5110 (West 2002); 
38 C.F.R. §§ 3.400, 3.401, 3.352(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  the appellant's multiple 
contentions, including those raised at July 2004 and May 2007 
hearings before the Board; VA and private medical treatment 
records; VA and private examination reports; and statements 
by a number of the veteran's associates.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Law and Regulations 

The appellant (the veteran's sister and guardian) seeks 
service connection for hypertension, as well as for coronary 
artery disease.  In pertinent part, it is contended that the 
veteran's hypertension and heart disease are in some way 
proximately due to, the result of, or aggravated by his 
service-connected diabetes mellitus.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and cardiovascular disease, including 
hypertension and/or coronary artery disease, becomes 
manifests to a degree of 10 percent within 1 year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Finally, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.  See Allen v. Brown, 
7 Vet. App. 439, 446 (1995).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised 38 C.F.R. § 3.310(b) [the 
existing provision at 38 C.F.R. § 3.310(b) was moved to 
subsection (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by the service-connected 
condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the VA's 
Schedule for Rating Disabilities (38 C.F.R. Part 4) for 
evaluating that particular nonservice-connected disorder.  
See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

In appears as though the new regulatory amendment imposes a 
new restriction on claimants.  Nonetheless, because the 
appellant's claim was pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version favors 
the veteran.  See, generally VAOPGCPREC 7-03 and 
VAOPGCPREC 3-00.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Analysis

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of coronary artery disease or hypertension.  At the 
time of the veteran's service separation exam in March 1972, 
his heart and vascular system, including his blood pressure, 
were entirely within normal limits, and no pertinent 
diagnosis was noted.  A VA general medical examination 
conducted in December 1972, shortly following the veteran's 
discharge from service, was similarly negative for evidence 
of cardiovascular disease and/or hypertension.

In point of fact, the earliest clinical indication of the 
presence of either hypertension or coronary artery disease is 
revealed by a VA record of hospitalization dated in September 
1999, more than 27 years following the veteran's discharge 
from service, at which time he underwent percutaneous 
transluminal coronary angioplasty with stent placement for 
coronary artery disease.  Significantly, at the time of that 
surgery, there was no indication that the veteran's 
cardiovascular disease was in any way the result of service-
connected diabetes mellitus.

The appellant argues that the veteran's service-connected 
diabetes mellitus was, in fact, present as early as August 
1999, at which time laboratory studies showed evidence of an 
elevated serum blood glucose.  However, based on a review of 
the record, it is clear that the veteran did not, in fact, 
receive a diagnosis of diabetes mellitus until April 2002, 
almost 3 years following his diagnoses of hypertension and 
coronary artery disease.  Moreover, in a May 2006 addendum to 
an August 2005 VA cardiovascular examination, a VA physician 
indicated that, based on his examination of the veteran and a 
review of the veteran's claims folder, it was his opinion 
that the veteran's heart condition and hypertension were "not 
likely" due to or chronically worsened by his (service-
connected) diabetes mellitus.  The VA physician based his 
opinion on the timing of the appearance of the veteran's 
heart condition, hypertension, and diabetes, and the fact 
that both his diabetes and blood pressure had been under 
fairly good control since at least 2002.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's coronary artery disease or 
hypertension, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his period of active military service.  Nor is there any 
indication that hypertension and/or heart disease are in any 
way proximately due to, the result of, or aggravated by 
service-connected diabetes mellitus.  Under the 
circumstances, the preponderance of the evidence weighs 
against the appellant's claim and the benefit of the doubt 
doctrine is not applicable.  As such, service connection for 
the above-discussed disabilities must be denied.

Earlier Effective Date

Law and Regulations

Turning to the issue of an effective date earlier than 
March 8, 2002 for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person, the Board notes that compensation at the aid 
and attendance rate is payable when a veteran, due to 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, or one hand and one foot, 
or is blind in both eyes, or is permanently bedridden, or so 
helpless as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1114(l).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities, or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers inherent in his daily environment.  38 C.F.R. 
§ 3.352(a).

"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.

The Board notes that, pursuant to the provisions of 
38 U.S.C.A. § 5110(a) (West 2002), "unless specifically 
provided otherwise in this chapter...a claim for increase(d) 
compensation...shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  
Section 5110(b)(2) then "specifically provides otherwise" by 
stating as follows:  "The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability has 
occurred, if the application is received within 1 year from 
such date."  38 U.S.C.A. § 5110(b); see also 38 C.F.R. 
§ 3.400(o)(1)(2) (effective date of award of increased rating 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
the claim is received within 1 year from such date, otherwise 
date of receipt of claim); Swanson v. West, 12 Vet. App. 442, 
447 (1999); Hazan v. Gober, 10 Vet. App. 511, 520 (1997).  
Except as provided in 38 C.F.R. § 3.400(o)(2), the effective 
date of an award of special monthly compensation based on the 
need for the regular aid and attendance of another person 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(b)(1), (3); 
38 C.F.R. § 3.401.

Analysis

In the present case, in a rating decision of July 1973, from 
which no appeal was taken, the RO granted a 100 percent 
evaluation for service-connected paranoid schizophrenic 
reaction, in partial remission, effective from February 27, 
1973.  That same rating decision found that the veteran was, 
in fact, incompetent from that same date.  Significantly, at 
the time of the July 1973 rating decision, no claim had been 
filed requesting special monthly compensation based on the 
need for the regular aid and attendance of another person.

In a subsequent rating decision of August 2002, the RO 
granted special monthly compensation based on the need for 
the regular aid and attendance of another person.  That award 
of benefits was made effective from March 8, 2002, the date 
of receipt of the original claim for special monthly 
compensation based on the need for regular aid and 
attendance.

The appellant argues that the veteran should, in fact, have 
been granted special monthly compensation based on the need 
for the regular aid and attendance of another person 
effective from February 27, 1973, inasmuch as he was 
factually entitled to that benefit from that date.  However, 
the fact remains that the original claim for special monthly 
compensation based on the need for regular aid and attendance 
was received no earlier than March 8, 2002, the date from 
which benefits were assigned.  The Board notes that VA is 
required to address all claims reasonably raised by a liberal 
reading of the record.  In this case, however, there is no 
basis upon which to infer a claim for special monthly 
compensation prior to March 8, 2002.  See generally 38 C.F.R. 
§§ 3.151, 3.155 (2007).  The effective date of the grant 
therefore cannot be earlier than the currently assigned 
effective date.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Even assuming, for the sake of argument, that as early as 
1973, it was "factually ascertainable" that the veteran had 
experienced an increase in his service-connected psychiatric 
disability such that he required the aid and attendance of 
another person, the "original claim" for such benefits was 
not received until March 2002, clearly more than 1 year from 
that date.  See 38 C.F.R. § 3.400(o)(2).  Under the 
circumstances, the appellant's claim for an earlier effective 
date must be denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of her claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claims, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran's status, existence of a 
disability, connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In the present case, in correspondence of September 2003 and 
August 2005, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate her claims for service connection and an earlier 
effective date, as well as what information and evidence 
should be submitted by her, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of or submit any further evidence in her possession 
pertaining to her claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
inpatient and outpatient treatment records and examination 
reports, various statements by the veteran's associates, and 
transcripts of Board hearings in July 2004 and May 2007.

As discussed above, he VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case, or to have caused injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).





ORDER

Service connection for a heart disorder, to include 
arteriosclerotic heart disease, claimed as secondary to 
service-connected diabetes mellitus, is denied.

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.

An effective date earlier than March 8, 2002 for an award of 
special monthly compensation based on the need for the 
regular aid and attendance of another person is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


